DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of February 17, 2022 has been fully considered.  The amendments are effective to address most of the indefiniteness issues set forth in the previous office action.  The remarks do not include any amendments or comments addressing the prior art rejections; although line 9 of claim 1 has been amended to refer to electromagnetic radiation emitters, this limitation was already present in line 5 of the claim.  Additionally, the factual findings in the previous office action that were included in the form of official notice and have not been addressed are now admitted prior art.  See e.g. MPEP 2144.03(c)(“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art…”)  The explanations and comments below are also responsive to the filing of February 17, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the language is passive and narrative, and it is unclear whether the claim is describing programming in the controller, an action of the user, an intended use, or some other meaning.  Clarification is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6-9, 14, 17, 18, 22-25, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and further in view of Jiang (US 2011/0260059).
	Regarding claim 1, Zhou discloses a system (figure 4) for autonomous filling of a container (“water cup”, paragraph 0081), comprising: 
	a fluid dispenser (20); 
	a distance sensor (70); 
	a plurality of electromagnetic radiation emitters (61) and receivers (62)(light is a form of EMR); 

	wherein the controller (50) is configured to: 
	determine the height of the container (“water cup”) from the plurality of electromagnetic radiation emitters (61) and receivers (62) (paragraph 0081); wherein determining the height of the container comprises: switching each emitter on and performing the reading of the luminous intensity from a receiver corresponding to the emitter switched on, and determine the height of the container based on at least one receiver that had luminous intensity readings within an individual reference range for each receiver (paragraph 0081, “part of the light emitted by the light-emitting unit 61 cannot reach the corresponding photosensitive unit 62 due to the blocking of the water cup, and the other part will not be affected. The position in the water chamber 10 can be compiled by the encoder to obtain the height value of the water cup, and the encoder then outputs the height value to the processor 50.”);
	determining the height of liquid in the container from at least one measurement of the distance sensor (70)(paragraph 0078, “the water level measuring device 70 is arranged in the water receiving chamber 10. The top of the inner wall is connected to the water level value input port 509 of the processor 50 for measuring the water level in the water cup…”)

	comparing the height of liquid in the container and the desired height of liquid (paragraph 0079, “the processor 50 compares the height value and the water level value”); and 
	controlling a flow of liquid from the dispenser to the container based on the height of liquid in the container and the desired height of liquid (paragraph 0079, “when the water level value reaches 90% of the height value, it outputs a stop signal …to stop the water discharge.”)
	Zhou does not disclose a user interface configured to receive a desired percentage of the height of the container to be filled with liquid.
	Kim teaches that it is known in the art to provide a user interface configured to receive a desired percentage of the height of the container to be filled with liquid (figure 4, paragraph 0029).  Kim teaches that an advantage of this configuration is to allow the user to partially fill the cup thereby enhancing convenience (paragraph 0046).
It would have been obvious to one skilled in the art to provide the device of Zhou with a user input as taught by Kim for the purpose of allowing a user to partially fill the cup.  Additionally, doing so would merely amount to a simple combination of known e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Zhou also does not appear to explicitly state that the emitters are switched off.
Examiner has taken official notice that it is known to turn off electrical components after use for the purpose of energy efficiency.  For example, Jiang teaches that it is known to turn a photo sensor off after use (paragraph 0050).
It would have been obvious to one skilled in the art to switch each of the emitters off after the reading of the height of the container, based on the common knowledge in the art and/or the teaching of Jiang, for the purpose of facilitating energy efficiency.  

	Regarding claims 2 and 3, the obviousness rationale above accounts for the claimed subject matter substantially but does not disclose that the emitters are switched on and off sequentially and individually.  It would have been obvious to one skilled in the art to switch the emitters on and off sequentially and individually in the system of Zhou as modified as a routine and arbitrary engineering choice that would not have changed the result achieved by the sensors.  In this regard, In re Seid, 161 F.2d 229 (CCPA 1947)(non-critical variation without functional consequence) is relevant.

	Regarding claim 6, Zhou discloses that the distance sensor (70) is arranged adjacent to a dispensing nozzle (20) of the fluid dispenser (figure 4).


	Regarding claim 8, Zhou discloses that the distance sensor (70) is an ultrasonic sensor (paragraph 0084).

	Regarding claim 9 as best understood, the device of Zhou is capable of performing the function described in that the user can regulate the power level, such as by using a dimmer switch. 

	Regarding claim 14, Zhou discloses that the emitters (61) and the receivers (62) are aligned with each other; wherein the presence of the container (water cup) in the fluid dispenser at least partially obstructs the path of the electromagnetic radiation beams emitted by the plurality of emitters in the direction of the plurality of receivers (figure 4 and paragraph 0081).



	Regarding claim 18, Zhou the flow of liquid is controlled by means of a drive device (30 or 40, see paragraph 0053) connected to the fluid dispenser and the controller.

	Regarding claims 22 and 23, Zhou discloses that the at least one receiver (62) which has readings of luminous intensity within an individual reference range is the receiver located in the highest position vertically in relation to a base of the dispenser that had readings of luminous intensity within an individual reference range; the distance between the receiver and the base corresponding to the height of the container; the individual reference range is determined by a reading of the luminous intensity of the receiver when the container is absent from the fluid dispenser, its corresponding emitter (61) is switched on and external luminous interference is avoided (paragraph 0081 and figure 4; the Zhou reference does not specifically use the term “reference range;” however, the description in paragraph 0081 corresponds to this claim language in that when light is blocked the emitter reads that no light is received which corresponds to being outside of the reference range; the light received when the emitter is not blocked corresponds to the same light that would be received if the cup is not present, based on figure 4 and the disclosure of Zhou.)



	Regarding claim 25, Zhou discloses that controller is configured to activate and interrupt the flow of liquid to the container once per filling cycle, requiring that the next activation of the flow of liquid is carried out only after the removal and new receipt or movement of the container in the fluid dispenser (paragraph 0081, dispensing is based on the insertion and detection of the cup, the flow is interrupted when the cup is full, and insertion of another cup will cause the dispenser to dispense again ).

	Regarding claim 28, Zhou in view of Kim and Jiang as discussed above accounts for the controller being configured to switch off emitters or receivers during part of the filling cycle.

	Regarding claim 31, the obviousness rationale above accounts for this subject matter in that the controller of Zhou as modified performs the recited steps, see paragraphs 0078, 0079, 0081 of Zhou and the obviousness rationale above.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Jung (US 2018/0201492).
	Regarding claim 4, Zhou, Kim, and Jiang account for much of the claimed subject matter as set forth above, but do not disclose a presence sensor electronically connected to the controller, the controller being additionally configured to determine the presence of the container in the fluid dispenser from the presence sensor and control a flow of liquid to the container based on the presence of the container in the fluid dispenser, the height of liquid in the container and the desired height of liquid, the presence sensor is chosen from a group consisting of: a pressure sensor, an electromechanical sensor, an optical sensor and an ultrasonic sensor.
	Jung teaches that it is known to include a presence sensor (61) which is a pressure sensor (paragraph 0095 and figure 7, pressure of the cup on the valve lever indicates the presence of the cup and activates the system).
It would have been obvious to one skilled in the art to provide the device of Zhou as modified above with a presence indicated based on the teachings of Jung for the purpose of allowing a user to activate and deactivate the system thereby saving energy.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Hammar (US 4,192,613).
	Regarding claim 10, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the emitters and receivers are arranged in two columns of emitters and two columns of receivers.
	Hammar teaches that it is known to arrange optical emitters and receivers in two or more columns (figures 6 and 9, column 1, lines 41-51).  Hammar teaches that an advantage of this configuration is to increase the resolution of the sensor, and to detect the shape of the object (column 1, lines 34-40).
It would have been obvious to one skilled in the art to provide the device of Zhou as modified with two or more columns of emitters and receivers, based on the teaching of Hammar, for the purpose of increasing the resolution of the sensor, and/or for detecting the depth of the container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Kobayashi (US 5,596,186).
Regarding claims 11 and 12, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the emitters are chosen from a group consisting of LEDs and lasers, the receivers are chosen from a group consisting of phototransistors, photodiodes and LDRs, and emitters with emission within the range of 850 nm to 940 nm.
	Kobayashi teaches that it is known in optical sensors to use lasers, photodiodes, and wavelengths of 850 to 900 nm (column 3, line 49, column 4, line 23, column 5, line 11).
It would have been obvious to one skilled in the art to provide the device of Zhou with the sensor described in Kobayashi as a routine selection of a known equivalent optical sensor for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Wu (US 2014/0232262).
	Regarding claim 13, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the emitters with a half-intensity angle between 3 degrees and 90 degrees.

	It would have been obvious to one skilled in the art to provide the device of Zhou as modified with a light that produces a half-intensity angle of 20 degrees, based on the teaching of Wu, as a routine selection of a known equivalent light emitter for performing the same function.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Burger (US 9,274,510)
	Regarding claim 15, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the sensor includes grooves in which the receivers are positioned inside the grooves.
	Burger teaches a similar configuration of optical sensor which includes grooves (22) in which the receivers (24) are positioned inside the grooves (see figure 1).
It would have been obvious to one skilled in the art to provide the device of Zhou with a sensor structure as taught by Burger as a routine selection of a known and reliable configuration for implementing the sensors shown in Zhou.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 16, the prior art as set forth above accounts for the claimed subject matter substantially, but does not disclose that the grooves are coated with paint.  Examiner has taken official notice that it is notoriously old and well known to coat objects in paint for the purpose of protecting the surface, minimizing corrosion, or achieving a desired color.  It would have been obvious to one skilled in the art to paint the sensor housing including the grooves in the device of Zhou as modified for the purpose of protecting the surface, minimizing corrosion, or achieving a desired color.  

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Choi (US 2016/0207753)
	Regarding claim 19, Zhou, Kim, and Jiang comprises a sound device connected to the controller and configured to emit a sound signal at the beginning or end of the process of filling the container.
	Choi teaches that it is known to include in a water dispenser a device that emits a sound signal at the end of the process of filling the container (paragraph 0102).
It would have been obvious to one skilled in the art to provide the device of Zhou as modified with a sound device as taught by Choi for the purpose of enhancing user e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) in view of Jiang (US 2011/0260059) and further in view of Keravec (US 2014/0231633).
	Regarding claim 20, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the controller is additionally configured to determine the height of liquid in the container through the average of a plurality of measurements of the distance sensor.
	Keravec teaches that it is known in the technology of photo sensors to take multiple measurements and use the average of the measurements (paragraph 0103).
	It would have been obvious to one skilled in the art to modify the device of Zhou as modified to take multiple measurements and use the average of the measurements, based on the teaching of Keravec, for the purpose of suppressing the influence of erroneous measurements.  

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) in view of Jiang (US 2011/0260059) and further in view of Kim (US 2006/0100827).
	Regarding claim 21, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that the controller is additionally configured to request new measurements from the distance sensor if the at least one measurement is out of a standard of reference.
	Kim ‘827 teaches that it is known in the art to request new measurements from a sensor if the at least one measurement is out of a standard of reference (paragraph 0022).
It would have been obvious to one skilled in the art to provide the device of Zhou as modified with a re-measurement control, based on the teaching of Kim, for the purpose of suppressing dispensing errors.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and further in view of Jiang (US 2011/0260059) and further in view of Garcia (US 2001/0035492).
	Regarding claim 29, Zhou, Kim, and Jiang account for much of the claimed subject matter as set forth above, but do not disclose that the receivers are encapsulated in 
	Garcia teaches that it is known in the art to use such a filter in a light sensor (figure 2 and paragraphs 0015 and 0034).
It would have been obvious to one skilled in the art to provide the device of Zhou as modified with a filter in the configuration of Garcia for the purpose of improving the signal to noise ratio.   Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 104083091) in view of Kim (US 2008/0216504) and Jiang (US 2011/0260059) and further in view of Swanson (US 2015/0135728). 
	Regarding claim 30, Zhou, Kim, and Jiang account for much of the claimed subject matter as discussed above, but do not disclose that surfaces of the device have a water-repellant or hydrophobic treatment.  
	Swanson teaches that it is known in the art to apply a hydrophobic coating for the purpose of suppressing accumulation of liquid droplets and for suppressing the accumulation of residue (paragraph 0058).
	It would have been obvious to one skilled in the art to provide the device of Zhou as modified with a hydrophobic coating on the surfaces of emitters and receivers or any .  

Allowable Subject Matter
	Claims 26 and 27 are objected to as being allowable over the prior art of record.

Other Prior Art
	The attached PTO-892 form includes references which are not cited above but which are considered relevant to this application, including:
	Adams (US 3,760,166) states that visible light is a known form of electromagnetic radiation (column 2, lines 54-57);
	Shantz (US 6,040,544) states that visible light is a known form of electromagnetic radiation (column 3, lines 46-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799